Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-11-00749-CR

                             Daniel Maurice SMALLWOOD,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B10-711
                       Honorable M. Rex Emerson, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 12, 2013.


                                              _____________________________
                                              Patricia O. Alvarez, Justice